Citation Nr: 9927147	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1954 to June 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran appeared at a personal hearing before the RO in 
May 1998.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The most current medical evidence of record reflects that 
the veteran has chronic lumbosacral strain which is 
manifested by lumbar paraspinal back spasms.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  A narrative summary of in-service medical care 
reflects that the veteran was hospitalized for twelve days, 
from June 1, 1972, to June 13, 1972, after presenting with 
complaints of low back pain which began "after a long bus 
drive."  A past history and review of systems were negative.  
Physical examination was noted as "normal," expect for the 
presence of straight leg raising at 90 degrees bilaterally 
and some lumbosacral tenderness.  X-ray examination was 
normal.  Diagnosis was lumbosacral strain, and treatment 
included bed rest and traction. 

An October 1972  service medical report reflects additional 
treatment after the veteran presented with pain in his right 
lower quadrant.  Diagnosis at that time was musculoskeletal 
pain, questionably related to a back injury.  Treatment 
included heat application to the lower back and medication.  
In January 1973, the veteran presented with complaints of 
lower back pain on the right side after playing ball.  The 
service examiner noted that the veteran had a "similar 
problem" in 1972.  Physical examination revealed impression 
of lumbosacral strain, right side.  Treatment included bed 
rest and prescription medication.  

In March 1973, the veteran presented with complaints of pain 
in the right lower back and right buttock.  Examination 
revealed that straight leg lifting was positive on the right 
leg at 15 degrees and negative on the left leg.  The 
veteran's reflexes were found equal and no sensory loss was 
noted.  The service examiner's impression was recurrence of 
the "old" lumbosacral strain.  A service medical record 
dated in January 1974 reflects additional treatment after the 
veteran presented with complaints of back pain.

In March 1996, the veteran submitted his claim of entitlement 
to service connection for a "slip-disc at my back between 
1971 [and] 1973."  In support of his claim, the veteran 
reported that since 1977 he had been experiencing several 
relapses of the "slip-disc" that was injured during 
service.  He stated that "it is a very excruciating pain all 
over my body," but that he had not sought medical treatment 
during the relapses.  He reported that he self-treated for 
the pain with over-the-counter medications.

In conjunction with his claim, the veteran was afforded a VA 
examination in July 1996.  The veteran reported to the 
examination with subjective complaints of intermittent back 
pain, excruciating at times, occurring especially after 
physical activity.  On examination the VA physician found no 
curative abnormality.  Tenderness over the right paraspinalis 
muscles was noted, rated five on a scale of zero to ten.  
Sciatic notch tenderness was noted on the right side.  Supine 
straight leg raising showed 80 percent for the right leg; 90 
degrees for the left leg.  Patrick's Test was positive on the 
right side; negative on the left side.  Goldthwait's sign was 
positive for repetitive stress injury pain. Musculature of 
the veteran's back was noted as "heavy," but no postural 
abnormalities or fixed deformities were found.

Lumbar spine goniometry testing showed forward flexion to 75 
degrees and backward extension to 25 degrees.  Right and left 
lateral flexion was to 40 degrees.  Rotation right and left 
was 35 degrees.  Objective findings of pain on motion were 
noted as "pain on the right side during flexion and 
extension," rated as five on a scale of zero to ten.  No 
foot drop or muscle atrophy was found.  X-rays revealed that 
lumbar vertebral bodies were intact, with mild disc space 
narrowing at L4-5 and L5-S1.  Mild anterior osteophytic 
productive change was seen intermittently along the lumbar 
spine, and the sacroiliac joints appeared normal.  Impression 
was "mild degenerative changes of the lumbar spine for a 
patient of this age."  Final diagnosis was degenerative 
joint/disc disease of the lumbar spine, moderate to severe, 
and repetitive stress injury.  

VA neurological examination performed in October 1996 showed 
that the veteran's deep tendon reflexes were 3+ for both the 
right and left knees; 2+ for both the right and left ankles.  
Sensory testing was considered not necessary as the veteran 
had not complained of radiculitis.  Neither foot drop nor 
muscle atrophy was noted, and muscle strength testing of the 
veteran's back muscles revealed they were "normal."  
Diagnosis was degenerative joint disease of the lumbar spine, 
with repeated stress injury tenderness.

In a November 1996 decision, the RO granted service 
connection for lumbosacral strain, rated as 10 percent 
disabling.  The same decision denied service connection for 
herniated nucleus pulposus and degenerative joint disease, 
lumbosacral spine.

The veteran submitted a request for an increased evaluation 
in April 1997.  In support of his request, the veteran 
reported that he experienced "running excruciating pain from 
my back to my groin and to my knee down to my left leg."  He 
also noted that the severity of the pain occurred when he 
rose from his bed or from a chair, or "worst of all" when 
exiting from automobiles.  He reported that "it affects a 
tremendous degree of my ability to perform." 

The veteran was afforded VA examination by magnetic resonance 
imaging (MRI) in April 1997.  MRI results demonstrated normal 
alignment of the lumbar vertebral bodies.  There was 
decreased signal intensity at L4-L5 interspace consistent 
with desiccation.  There was no evidence of disc abnormality 
at L2-L3 and L3-L4.  Degenerative change with mild narrowing 
of disc space was noted at L4-L5.  A moderate bulging disc 
was noted at this area, without evidence of spinal cord 
compression.  There was no disc abnormality found at L5-S1.  
Impression was mild narrowing of L4-L5 disc space with a 
small Schmorl's node at the inferior end plate of L4, and 
moderate posterior bulging disc at L4-L5 without evidence of 
spinal cord compression.

In addition to MRI, the veteran was afforded VA physical 
examination in July 1997.  The veteran told the examining 
physician that his lower back pain had increased and radiated 
down his left leg to his left knee, and also radiated into 
his left groin.  The veteran described the pain as sharp and 
stabbing, that it occurred intermittently, and was worse 
during the day than at night.  The veteran reported the pain 
as nine on a scale of zero to ten.  The VA physician noted 
that the veteran wore an orthosis to support his back.  
Examination revealed that the veteran's lumbosacral spine 
curvature was normal with no loss of the lordotic curve.  
Tenderness along the paraspinalis muscles was found 
bilaterally with no muscle spasm present.  Supine leg raising 
tests were 90 degrees bilaterally.  Patrick's test was 
negative bilaterally, and Ely's and Goldthwait's signs were 
absent bilaterally.  The knee rocking test was negative.  The 
VA physician found no postural abnormalities, and no kyphosis 
or scoliosis was present.  Musculature of the back was 
normal, and the strength of the veteran's back muscles, on 
gravity testing and against resistance, was normal. Lumbar 
spine goniometry testing showed forward flexion to 90 degrees 
and backward extension to 35 degrees.  Right and left lateral 
flexion was to 40 degrees.  Rotation right and left was to 35 
degrees.  The veteran evidenced no pain during the range of 
motion studies.  Deep tendon reflexes of the knee were 3+ 
bilaterally, and of the ankle 1+ bilaterally.  No muscle 
atrophy or foot drop was present.  The VA physician's 
diagnosis was degenerative joint disease, L4-5, L5-S1, and 
status post moderate herniated nucleus pulposus L4-5 without 
evidence of cord compression.

X-rays taken concurrently with the July 1997 VA examination 
revealed that the lumbar vertebral bodies remained intact.  
Moderate disc space narrowing at L4-5 and L5-S1 was noted, 
and the radiologist stated that such narrowing "can be 
consistent with degenerative disc disease."  The sacroiliac 
joints appeared normal, and only minimal anterior osteophytic 
productive change was seen.  Facet arthrosis was suggested at 
the L4-L5 and L5-S1 levels as well.  The radiologist's 
impression was degenerative disc disease and facet arthrosis 
suggested L4-5 and L5-S1.

During the veteran's May 1998 hearing, his representative 
opined that the veteran's service-connected lower back injury 
was more severe than lumbar strain and that the current 
diagnoses of degenerative changes, including the narrowed 
disc space and herniated disc, are attributable to his 
service-connected back injury.  The representative and the 
veteran also reiterated their contention that the veteran's 
lower back disability warranted a disability rating in excess 
of 10 percent. 

In May 1998, the RO scheduled another VA orthopedic 
examination, requesting specifically for the examiner to 
opine whether the veteran's degenerative joint disease and 
herniated nucleus pulposus were associated with the veteran's 
mild chronic lumbosacral strain.  VA orthopedic examination 
was conducted on June 9, 1998, and the VA physician had the 
claims file for review.  The examiner noted the veteran 
"just complained of low back pain," without complaints of a 
great deal of radiation.  The pain was reported to last about 
half an hour to an hour, and goes away spontaneously.  
Physical examination revealed tenderness in the veteran's 
back, without spasm, and his gait was normal.  The veteran 
forward flexed to 65 degrees and laterally bent 30 degrees 
without much difficulty.  He rotated 30 degrees or more in 
either direction, and hyperextended an "amazing" 25 degrees 
in either direction.  Straight leg raising was negative at 90 
degrees bilaterally.  Sensation was normal to a light touch.  
Muscle strength was noted as "good" in the major motor 
groups of the lower extremities.  Knee jerks were 2+ 
bilaterally, and ankle jerks were 1+ bilaterally.  No muscle 
atrophy was noted.  

X-rays taken concurrent with the June 1998 VA examination 
revealed moderate narrowing at L4-L5 and L5-S1 disc spaces 
from degenerative disc disease.  The radiologist found no 
fracture, bone destruction, or subluxation.  T-L and L-S 
alignments were normal.  Partial sacralization of L5 with 
expansion of this transverse process was noted.  X-rays also 
showed advanced bilateral facet degenerative joint disease 
L4-5 and L5-S1 levels and mild degenerative joint disease L3-
L4 facet joints bilateral.  Early spondylitic spurs were 
present at the ventral margins of virtually all lumbar 
intervertebral disc spaces and at T12-L1.  Visible portions 
or the sacrum, sacroiliac joints, and medial pelvic 
structures were normal.  Calcification was found throughout a 
nonaneurysmal abdominal aorta extending into proximal iliac 
vessels at superior L5 level.  The radiologist's impression 
was moderate degenerative disc disease narrowing at L4-5 and 
L5-S1 disc spaces, multilevel spondylosis spurs throughout 
the lumbar spine ventrally, and moderately advanced facet 
degenerative disc disease at L4-L5 and L5-S1.

The VA physician opined that the prior X-ray reading 
establishing degenerative joint disease was "woefully 
inadequate."  The examiner opined instead that the veteran 
had some calcification of the anterior longitudinal ligament, 
which was intermittent but started as high as L1 and went 
down to S1.  It was noted that at the L5-S1 area there was a 
significant amount of calcification of the anterior and 
longitudinal ligament.  The facet joints were found arthritic 
at L5 and S12, and the sacroiliac joints were open.  The VA 
physician's impression was as follows:

T[he veteran] has some dehydration at L4-
L5 without any evidence of nerve root 
compression.  He has early [diffuse 
idiopathic skeletal hyperostosis] as 
evidence by his [X]-ray and his chest 
expansion of 1/4 inches.  His "DJD" or 
more precisely his facet arthritis and 
his early [diffuse idiopathic skeletal 
hyperostosis] are unrelated to the 
spontaneous onset of back pain in 1972 in 
this examiner's opinion.

Other pertinent medical reports of record are VA outpatient 
records reflecting medical treatment the veteran received at 
the Las Vegas VA Medical Center.  These records reflect 
treatment the veteran received after presenting with 
complaints of back pain on several occasions between April 
1997 and July 1998.  An outpatient record dated June 23, 
1998, reflects that the veteran presented on that day with 
complaints of severe back pain.  The pain reportedly radiated 
into the veteran's legs and caused him difficulty performing 
his "activities of daily living."  The attending VA 
examiner noted that the veteran's back brace was in place.  
Also noted on examination were severe lumbar paraspinal back 
spasms, greater on the left side.  Straight leg raising tests 
were positive at 60 degrees bilaterally.  Assessment was 
lumbar spondylolysis with myalgia.  Pertinent diagnoses 
between April 1997 and July 1998 were degenerative joint 
disease of the spine, questionable radiculopathy; and left 
leg strain.

In a January 1999 supplemental statement of the case, the RO 
continued its previous 10 percent evaluation of the veteran's 
lumbosacral strain.  The RO found that a disability rating in 
excess of 10 percent was not warranted as pertinent and 
probative VA examinations failed to show muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in a standing position.  It was further held that 
because the evidence of record failed to associate the 
current degenerative changes in the veteran's lumbosacral 
spine with his service-connected lower back disability, a 10 
percent evaluation for this condition remained appropriate.

Legal Criteria.  Under the applicable criteria, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations, mandating an evaluation of the complete medical 
history of the veteran's claimed disability, operate to 
protect veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  38 C.F.R. §§ 4.1, 4.2 (1998); 
Schafrath, 1 Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (1998); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (1998); and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (1998); Schafrath, 1 Vet. App. 
589.  In any case, with particular regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1, 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396, 402 (1994). 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (1998).  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognized actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint. 38 C.F.R. § 4.59 
(1998).

The criteria of Diagnostic Code 5295 provides for the 
evaluation of lumbosacral strain.  With characteristic pain 
on motion, a rating of 10 percent is provided.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, a rating of 20 
percent is provided.  When severe with listing of the whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.

The veteran's back disability could also be rated under 
Diagnostic Code 5292, which provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.

Additionally, Diagnostic Code 5293 for intervertebral disc 
syndrome provides for a noncompensable rating when it 
postoperative, cured.  A 10 percent evaluation is assigned 
when it is mild.  Moderate symptoms with recurring attacks of 
pain are assigned a 20 percent evaluation; severe symptoms, 
with recurring attacks and intermittent relief are assigned a 
40 percent evaluation.  Pronounced symptoms, that are 
persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
are assigned a 60 percent evaluation.  The maximum evaluation 
available under Diagnostic Code 5293 is 60 percent.

Analysis.  A claim for an increased rating is regarded as a 
new claim and is subject to the well-groundedness 
requirement.  Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  In order to present a well-grounded claim for an 
increased rating of a service-connected disability, the 
veteran need only submit competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Id. at 631-632; Jones v. Brown, 
7 Vet. App. 134, 138 (1994).  The veteran has asserted that 
his service-connected lumbosacral strain is more disabling 
than contemplated by the current evaluation, and thus the 
Board finds that the his claim of increasing severity of said 
disability establishes a well-grounded claim for an increased 
evaluation.  See Proscelle, 2 Vet. App. at 631.  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107.

The Board has considered the veteran's description of his 
symptoms in conjunction with the medical evidence of record.  
As previously set forth, in order to be entitled to a higher 
disability rating, the medical evidence must show, at a 
minimum, that the veteran's service-connected disability 
produces moderate, recurring attacks of intervertebral disc 
syndrome, moderate limitation of motion, or muscle spasm on 
extreme forward bending, with loss of lateral spine motion, 
unilateral, in standing position.

The July 1996, July 1997, and June 1998 VA examinations show 
that the veteran's lower back disorder is productive of no 
more than slight limitation of motion of the lumbar spine.  
Therefore, the Board finds that a rating in excess of 10 
percent is not warranted on the basis of limitation of motion 
under Diagnostic Code 5292.  Further, these VA examinations 
are negative for muscle spasms which would warrant a rating 
in excess of 10 percent under Diagnostic Code 5295.  However, 
the outpatient treatment records dated in June 1998, after 
the most recent VA examination for disability evaluation 
purposes, reflect that the veteran was seen for severe low 
back pain and that examination revealed severe lumbar 
paraspinal back spasms.  With documentation of the muscle 
spasms, and with consideration given to the veteran's 
consistent history of severe lower back pain, the Board holds 
that the veteran's service-connected lumbosacral stain 
warrants a disability rating of 20 percent under Diagnostic 
Code 5295.  Additionally, the Board finds that the competent 
and probative evidence does not establish that the veteran 
has experienced "severe" lumbosacral strain, manifested by 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion, 
that would warrant an evaluation of a 40 percent disability 
rating under Diagnostic Code 5295.

The Board finds that the reports of the VA examinations 
adequately portray the functional loss due to pain, as well 
as, the degree of loss of function due to weakened movement, 
excess fatigability, or incoordination, in accordance with 38 
C.F.R. §§ 4.40, 4.45, and demonstrate that any such 
functional loss is contemplated by the herein granted 
assignment of a 20 percent disability rating under Diagnostic 
Code 5295.  Finally, in rendering this determination, the 
Board has considered all pertinent aspects of 38 C.F.R. Parts 
3 and 4 as required by the Court in Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The competent evidence of record does 
not provide a basis which permits an evaluation in excess of 
20 percent under the applicable diagnostic codes outlined 
above.  Specifically, the medical findings do not demonstrate 
that the degree of impairment resulting from the veteran's 
lumbosacral strain meets or more nearly approximates the 
criteria for a disability rating in excess of the 20 percent 
herein assigned.  Accordingly, the Board finds that the 
evidence warrants the assignment of a 20 percent disability 
rating, and no more, for the veteran's service-connected back 
disability.


ORDER

A disability rating of 20 percent for chronic lumbosacral 
strain is granted, subject to VA law and regulations 
governing the payment of monetary awards.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

